UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6271



UNITED STATES OF AMERICA,

                                              Petitioner - Appellee,

          versus


BRYAN LUTHER THOMAS,

                                             Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:06-hc-02152-BR)


Submitted:   October 19, 2007             Decided:   November 6, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jane E. Pearce,
Assistant Federal Public Defender, Diana Pereira, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant. George
E. B. Holding, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, David Huband, Special Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bryan Luther Thomas appeals the district court’s order of

civil commitment under 18 U.S.C. § 4246 (2000).              He contends the

evidence   was    insufficient      to   support    the    district   court’s

conclusion that if released, he would pose a substantial risk of

bodily injury or serious damage to the property of others.                  In

light of the evidence presented to the district court, we conclude

its   finding    of   substantial    risk   is     not    clearly   erroneous.

Accordingly, we affirm for the reasons stated by the district

court. See United States v. Thomas, No. 5:06-hc-02152-BR (E.D.N.C.

Feb. 7, 2007).

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 2 -